DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/2/2020, 4/28/2020, 12/9/2020, and 8/2/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20170005424 A1)

With regards to claim 15. Lee disclose(s):
A flexible substrate (figs 1-5a), comprising: 
a soldering portion (see left side of 12; fig 3a) that is soldered to a light emitting portion (see “cellphone” in [0005]; the examiner takes the position that a cellphone involves at least a lighted display) at one end; 
a connection portion (see right side of cable 10 in fig 3a) that is connected to a light emission control portion at another end (see both ends in fig 3a); and 
a communication portion (see wiring means in 10 [0030]) that connects said soldering portion and said connection portion and around which an insulating tape (see 16; fig 3a; [0030]) is wound in a short-side direction thereof (“wrapped” in [0030]), 
wherein the insulating tape has an extension portion that extends to said soldering portion when being wound around said communication portion (see part of 16 extending closer to soldering portions in 12; see fig 3a; [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-10, 14,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasugai (US 20190069413 A1) in view of Lee (US 20170005424 A1)

With regards to claim 1. Kasugai disclose(s):
A lighting device (figs 1-15), comprising: 
a main body portion (see body of camera in fig 1); 
a light emitting portion (40; fig 1 [0030]; see 45 in fig 3) movable relative to said main body portion (see 40 being movable in fig 1); 
a light emission control portion (20; fig 3) provided in said main body portion (see fig 1); and 
a flexible substrate (50; figs 3-4 [0044-0046]) configured to electrically connect said light emitting portion (45; fig 3) and said light emission control portion (20), 
wherein said light emitting portion has a xenon tube (44; fig 3 [0037]) and a light emission control coil (43 [0037]), 
wherein said flexible substrate has 
a soldering portion (54a-54d; fig 4) that is coupled to said light emitting portion (see equivalents 34a-34d coupled to 44-43) at one end, 
a connection portion (53a-53d; fig 4)  that is connected to said light emission control portion at another end (see equivalent 32a-32d connected to 20 in fig 3), 
a communication portion (see wiring in 50) that connects the soldering portion and the connection portion (see fig 4), and 
four wires (see wiring corresponding to 54a-54d to 53a-53d) that are arranged in the communication portion in a longitudinal direction (see figs 4, 8, 9), 
wherein said light emitting portion includes 
two xenon terminals that are connected to both ends of the xenon tube (see terminals corresponding to 34a and 34d ), and 

wherein the four wires are electrically connected 
wherein, in the communication portion, of the four wires, two second wires electrically connected to different terminals of the two xenon terminals are arranged between (see wires corresponding to 34a 34d arranged between the 4 wires in fig 3), of the four wires, two first wires electrically connected to different terminals of the two light emission control terminals (see wires corresponding to 34b 34c).
Kasugai does not disclose(s):
The four wires being connected/coupled to different terminals by soldering
Lee teaches
wires being connected/coupled to different terminals by soldering (see fig 3a and [0032])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting device of Kasugai by implementing the four wires being connected/coupled to different terminals by soldering as disclosed by Lee in order to electrically couple electronic elements as taught/suggested by Lee ([0032]).

With regards to claim 2. Kasugai as modified disclose(s):
The lighting device according to claim 1, 
Kasugai further disclose(s):
wherein the communication portion is a portion that deforms in a process in which said light emitting portion moves relative to said main body portion (see fig 8 for deformation of 50).

With regards to claim 3. Kasugai as modified disclose(s):

Kasugai further disclose(s):
wherein a plate-like reinforcement member (see 50a in fig 4) is attached to the soldering portion (54a-54d in fig 4; see also Lee for soldering), and 
the two first wires (34b 34c) are arranged between the two second wires (34a 34d) at a boundary of the reinforcement member facing the communication portion (see corresponding terminals in fig 4).
Kasugai as modified does not disclose(s):
the two second wires are arranged between the two first wires.
Before the effective filing date of the claimed invention, would have been obvious to one having ordinary skill in the art to implement the second wires are arranged between the two first wires, since it has been held that rearranging parts of an invention involved only routine skill in the art.  Such rearrangement of would yield the predictable result in conducting corresponding signals to a xenon tube and a control coil.

With regards to claim 4. Kasugai as modified disclose(s):
The lighting device according to claim 1, 
Kasugai further disclose(s):
wherein magnitude of a current flowing through the two first wires is smaller than magnitude of a current flowing through the two second wires (see section of wires 54b and 54c being smaller than 54a and 54d in fig 4; the examiner takes the position that smaller section in a conductor involves smaller current).

With regards to claim 5. Kasugai as modified disclose(s):
The lighting device according to claim 1, 
Kasugai further disclose(s):


With regards to claim 6. Kasugai as modified disclose(s):
The lighting device according to claim 1, 
Kasugai further disclose(s):
wherein the two light emission control terminals (see terminals corresponding to 34b and 34c) are arranged in a region between the two xenon terminals (see terminals of 44 in fig 3) when viewed from a short-side direction of the communication portion (50).

With regards to claim 7. Kasugai as modified disclose(s):
The lighting device according to claim 1, 
Kasugai further disclose(s):
wherein the light emission control coil (43) is arranged in a region between both ends of the xenon tube (see tube 44) when viewed from a short-side direction of the communication portion (50), and the two xenon terminals are arranged in a region between the two light emission control terminals (see terminals 34a 34d corresponding to 44).

With regards to claim 8. Kasugai disclose(s):
A lighting device (figs 1-15),  comprising: 
a main body portion (see body of camera in fig 1); 
a light emitting portion (40; fig 1 [0030]; see 45 in fig 3) movable relative to said main body portion (see 40 being movable in fig 1); 

a flexible substrate (50) configured to electrically connect said light emitting portion (45) and said light emission control portion (20), 
wherein said flexible substrate has 
a soldering portion (54a-54d; fig 4) that is 
a connection portion (53a-53d; fig 4) that is connected to said light emission control portion at another end (see equivalent 32a-32d connected to 20 in fig 3), and 
a communication portion (see wiring in 50) that connects the soldering portion and the connection portion and around which an insulating tape (87; fig 9; [0069] “around which insulation tape 87 is wound” involves in a short direction) is wound in a short-side direction, and 
wherein the insulating tape has an extension portion that extends to the soldering portion when being wound around the communication portion (see 87 being extended close to 45 that involves soldering portions as shown in fig 4).
Kasugai does not disclose(s):
The wires being connected/coupled to different terminals by soldering
Lee teaches
wires being connected/coupled to different terminals by soldering (see fig 3a and [0032])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting device of Kasugai by implementing the four wires being connected/coupled to different terminals by soldering as disclosed by Lee in order to electrically couple electronic elements as taught/suggested by Lee ([0032]).

With regards to claim 9. Kasugai as modified disclose(s):
The lighting device according to claim 8, 

the extension portion having a convex shape extending from one side (see convex shapes i.e. curved/folded when 85/87 being folded as shown in fig 9)
Kasugai as modified does not disclose(s):
wherein an unfolded shape of the insulating tape is formed by a square shape for covering the communication portion and.
Before the effective filing date of the claimed invention, It would have been an obvious matter of design choice to configure the shape of the insulation tape formed by a square, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art. Further, the implementation of the tape being a square would yield the predictable result of insulating an electric component.

With regards to claim 10. Kasugai as modified disclose(s):
The lighting device according to claim 8, 
Kasugai further disclose(s):
wherein, in said flexible substrate (50), said light emitting portion has a bending portion in a region of the soldering portion (see bending portions in figs 8-9), the bending portion bending when said light emitting portion 

With regards to claim 14. 
A flexible substrate (50; fig 3-4), comprising: 
a soldering portion (54a-54d; fig 4) that is coupled to a light emitting portion (40)(see equivalents 34a-34d coupled to 44-43) at one end; 
a connection portion (53a-53d; fig 4) that is connected to a light emission control portion (20) (see equivalent 32a-32d connected to 20 in fig 3)at another end; 
a communication portion (see wiring in 50) that connects said soldering portion and said connection portion (see fig 4); and 
four wires (see wiring corresponding to 54a-54d to 53a-53d) that are arranged in said communication portion in a longitudinal direction (see figs 4, 8, 9), 
wherein said four wires are electrically connected 
wherein, in said communication portion, of said four wires, two second wires electrically connected to different terminals of the two xenon terminals are arranged between (see wires corresponding to 34a 34d arranged between the 4 wires in fig 3), of said four wires, two first wires electrically connected to different terminals of the two light emission control terminals (see wires corresponding to 34b 34c).
Kasugai does not disclose(s):
The four wires being connected/coupled to different terminals by soldering
Lee teaches
wires being connected/coupled to different terminals by soldering (see fig 3a and [0032])
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting device of Kasugai by implementing the four wires being connected/coupled to different terminals by soldering as disclosed by Lee in order to electrically couple electronic elements as taught/suggested by Lee ([0032]).

Allowable Subject Matter
Claim(s) 11-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 11, the prior art fails to teach or suggest a/an lighting device requiring:
wherein the insulating tape further includes another extension portion that extends to the soldering portion, the extension portion and the another extension portion are formed in the insulating tape in independent convex shapes, and the extension portion and the another extension portion are sequentially attached to one surface of front and back sides of said flexible substrate in the bending portion, in combination with the other limitations of the claim.
With regards to claim(s) 12 and 13, it/they would be allowable in virtue of dependency.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doshin US 20160072992 A1
    PNG
    media_image1.png
    406
    509
    media_image1.png
    Greyscale

Yasuda US 8249442 B2
    PNG
    media_image2.png
    442
    607
    media_image2.png
    Greyscale

Bergman US 20180255639 A1 
    PNG
    media_image3.png
    719
    390
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RENAN LUQUE/            Primary Examiner, Art Unit 2844